Citation Nr: 9905404	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-35 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, including residuals of a laminectomy.

2.  Entitlement to an increased evaluation for schziphrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1951 to March 
1952.

The record discloses that by rating decision in March 1995, 
the Department of Veterans Affairs (VA) Regional Office (RO), 
denied an increased rating evaluation for schizophrenia, and 
service connection for a low back condition, to include 
residuals of a laminectomy.  The appellant filed a notice of 
disagreement with this rating determination in July 1995.  
However, the appellant noted his disagreement only with 
respect to the denial of his claimed back disorder.  The 
record discloses that the RO thereafter issued a statement of 
the case in July 1995 that addressed both the increased 
rating and service connection issues.  The appellant filed 
his substantive appeal, VA Form 9, in September 1995, which 
addressed both the increased rating and service connection 
issues, but only perfected an appeal as to the low back 
disorder.  The appellant was afforded a personal hearing in 
this matter in March 1996.  The record discloses that the 
appellant was thereafter issued the hearing officer's 
decision, which affirmed the RO's denial of the subject 
claims, along with a supplemental statement of the case in 
April 1996.  

Regarding the procedural history of the claim for an 
increased rating, the Board notes that the appellant's July 
1995 notice of disagreement only addressed the issue of 
entitlement to service connection for the low back disorder 
and, thus, cannot be accepted as a notice of disagreement 
relative to the increased rating claim.  38 C.F.R. § 20.201.  
However, the Board notes that the appellant's September 1995 
correspondence may be accepted as a notice of disagreement 
relative to this issue.  In this regard, the Board notes that 
perfection of an appeal requires a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, and a timely filed substantive appeal. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  The 
appellant's testimony before the RO in March 1996, when 
reduced to writing, constituted a valid substantive appeal as 
to the issue of entitlement to an increased evaluation for 
the service-connected schizophrenia.  Sondel v. Brown, 6 Vet. 
App. 218, 220 (1994); See Tomlin v. Brown, 5 Vet. App. 355, 
357 (1993).   Accordingly, the Board has jurisdiction of this 
issue.  See also Marsh v. West, 11 Vet. App. 468, 470 (1998). 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  There is no competent medical evidence of record of a 
nexus, or link, between a low back disorder, to include 
residuals of a laminectomy, and any incident of the 
appellant's military service.

3.  Service connection for schizophrenia has been in effect 
since March 1, 1952.

4.  The appellant's schizophrenia is currently manifested by 
a mild rambling in thought processes, and is now productive 
of no more than mild impairment.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for a low 
back disability, to include residuals of a laminectomy is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a rating in excess of 30 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.952, 4.1, 4.2, 4.7, 4.16(c), 
4.130, Diagnostic Code 9205 (1998); 38 C.F.R. § 4.132 
Diagnostic Code (1996).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim for an 
increased evaluation for his service-connected schizophrenia 
is well grounded pursuant to 38 U.S.C.A. § 5107 in that the 
claim is plausible, that is, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  This finding is predicated upon the appellant's 
evidentiary assertions that his service-connected disability 
is manifested by symptomatology which warrants a higher 
rating evaluation.  Proscelle v. Derwinski, 1 Vet. App. 629 
(1992); King v. Brown, 5 Vet. App. 19 (1993).  Once it has 
been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107. 

Factual Background

The record discloses that service connection was initially 
granted for schizophrenic reaction, mixed type, chronic, 
severe, by rating action in June 1952.  This disability was 
evaluated as 100 percent disabling, at that time, under 
Diagnostic Code 9004.  This disability was the subject of 
further adjudication in May 1956, at which time, the RO 
reduced the rating evaluation for the service-connected 
disability from 100 percent to 30 percent.  This 
determination was predicated upon findings of improvement in 
the appellant's condition, as noted during a May 1956 VA 
psychiatric evaluation, which showed no evidence of active 
psychosis.

The appellant sought an increased evaluation for his service-
connected disability in August 1985.  In support of his 
claim, the appellant reported that his symptoms had increased 
in severity.  He indicated that his symptoms were so severe 
as to preclude him from obtaining employment.

The appellant was afforded VA psychiatric examination in 
September 1985.  The appellant reported that his psychiatric 
disorder had adversely affected his attitude and 
understanding of himself.  On examination, the examiner noted 
that the appellant did not provide much useful information.  
The appellant reported that he was presently living with 
friends, and that he worked as a handyman.  He also noted 
that he was receiving treatment at the VA clinic, and that he 
was involved in a course on self-hypnosis for depression.  In 
the context of the interview, the appellant indicated that he 
was an assertive person, and that he gets what he wants.  He 
further noted that he used to blame others, but now takes 
some responsibility himself.  The examiner noted that while 
the appellant's words were well-formed, and that he 
demonstrated normal intelligence, it was very difficult to 
make sense of anything the appellant said.  In this regard, 
it was noted that his simple statements were logical, but 
that sequences of the appellant's statements lost their 
meaning.  Evaluation did not reveal any obvious structured 
thought content disorder.  The appellant denied significant 
depression, and paranoia.  The appellant's speech and thought 
patterns were notable for rambling, and were evaluated as 
vague and essentially meaningless in nature.  The appellant 
exhibited fair judgment.  His insight was absent.  The 
diagnostic impression was disorganized schizophrenia (Axis 
I).  In his assessment, the examiner indicated that the 
appellant's stressors were difficult to assess, but he opined 
that such stressors were mild in nature.  It was noted that 
the appellant's highest level of functioning within the past 
year was fair, with some impairment noted in both 
occupational and social functioning.  Based upon these 
clinical findings, the RO confirmed and continued the 30 
percent rating assigned for the service-connected disability.

In August 1994, the appellant sought an increased rating 
evaluation for his service-connected disability.  In 
subsequent correspondence, also dated in August 1994, the 
appellant sought service connection for residuals of 
laminectomy.

Clinical records, dated from August 1993 to May 1994, were 
reviewed in connection with the appellant's claims.  These 
treatment reports show that the appellant was evaluated in 
August 1993.  The clinical report indicated that the 
appellant reported that "everything was going well" for 
him, that he was happy, and that he felt good.  It was noted 
that the appellant denied symptoms of depression or anxiety.  
During a November 1993 examination for a skin disorder, the 
appellant denied any nervous manifestations associated with 
this skin condition.  The remainder of these clinical reports 
document treatment the appellant received for conditions 
unrelated to the subject of this appeal.

By letter, dated in February 1995, the RO requested the 
appellant to provide information concerning treatment he 
received for the claimed back condition.  A review of the 
record discloses that the appellant did not respond to this 
request.  The record further reflects that the appellant was 
scheduled for VA examination in February 1995 for purposes of 
evaluating the severity of his service-connected disability.  
However, the appellant failed to report for the scheduled 
examination.

The RO, in a May 1995 rating decision, recharacterized the 
service-connected disability as schizophrenia, mixed type, 
and continued the assigned 30 percent rating evaluation for 
this disability under Diagnostic Code 9205.  Service 
connection was denied for the claimed back disorder.  This 
determination was predicated upon the RO's finding that there 
was no evidence that the claimed disorder was incurred during 
service.

In correspondence, dated in September 1995, the appellant 
reported that he had not received notice regarding the 
scheduled VA examination.

During a March 1996 hearing in this matter, the appellant 
reported that he had not taken prescribed medication for his 
psychiatric symptoms since 1978.  At that time, he was 
employed as a pipe fitter.  He reported that he was 
subsequently laid off, and that he had not worked since that 
time.  He indicated that he enrolled in adult education 
courses, and that he was presently taking college courses.  
The appellant indicated he believed he would be unable to 
secure employment as a pipe fitter due to physical impairment 
associated with his back condition.  The appellant noted that 
his psychiatric disorder would not prevent him from being 
able to work or, specifically, work with others provided 
everyone performed their job.  He indicated, however, that he 
preferred to work independently, and to ask for assistance or 
instruction when necessary.  The appellant reported that he 
has maintained contact with his children.  He reported that 
he has contact with his daughter, who resides within the 
state twice monthly.  He noted that while he is not involved 
in a steady relationship, he does date occasionally.  When 
queried concerning the basis for his theory of entitlement to 
an increased evaluation for his psychiatric disorder, the 
appellant generally referred to financial and employment 
eligibility considerations.  With respect to the scheduled 
examination, the appellant indicated that he reported for VA 
examination, but stated that he was never called in for his 
examination.  

Regarding the claimed back disorder, the appellant indicated 
that he was unable to recall the date or the circumstances 
relating to the laminectomy.  The appellant opined that the 
procedure was conducted some time between 1952 and 1953.  He 
stated that he first became aware that such a procedure had 
been conducted sometime in the late 1970s, during a post 
service employment physical examination.  A nurse apparently 
identified the scar on the appellant's back as a laminectomy 
scar.  He indicated that he experiences intermittent symptoms 
associated with his back, and that his symptoms are 
responsive to changes in weather conditions.  He indicated 
that on some occasions, he experiences debilitating pain, 
which radiates into his left leg.  When queried, the 
appellant indicated that he was not aware of an injury to his 
back during his period of military duty. 

During VA examination in March 1996, the appellant reported 
no present complaints of any mental disorder.  The appellant 
reported that he had a back disability, which he believed was 
being poorly evaluated.  It was the appellant's belief that 
despite his history of psychiatric symptoms, he did not have 
any significant mental difficulties.  In this regard, the 
appellant admitted that he behaved in a rebellious manner 
during his period of active duty, but explained that he 
believed he was taken advantage of in service, as evidenced 
by his being assigned excessive hours to work.  The examiner 
noted that the appellant did not reference any particular 
psychiatric symptoms.  

In the context of the interview, the examiner noted that the 
appellant was alert, and appeared relaxed.  He was described 
as quite clean and neat in appearance.  Initially, the 
appellant did not maintain good eye contact, but did so 
midway through the interview.  He was noted to be pleasant, 
and cooperative.  The appellant reported that he was not 
presently taking any psychiatric medications.  In addition, 
the appellant indicated that he was not receiving ongoing 
treatment for this condition.  He reported that his weight 
was stable, and that his sleep pattern and appetite were 
good.  He did not complain of any memory or concentration 
difficulties.  He denied excessive feelings of nervousness, 
tension, worry, or obsessional thoughts.  The appellant 
denied hallucinations or delusions.  The appellant did not 
endorse any psychotic symptoms.  He reported alcohol intake 
on rare occasions.  He denied drug abuse, but noted that he 
has habitually utilized marijuana on a daily basis for the 
past 40 years.  The appellant reported that he had been 
employed regularly over the years, but was laid off due to a 
labor dispute.  He indicated that he was attending college on 
a part time basis.  He reported that he lived alone, and had 
never been married.  It was noted that the appellant performs 
tasks such as cooking, cleaning, and shopping independently, 
and without difficulty.  The appellant was noted to engage in 
golf, chess, and listened to jazz music.  The appellant 
indicated he did not believe he had mental problems that 
interfered with his ability to function daily.  The examiner 
indicated that the appellant exhibited some rambling thought 
patterns when questioned concerning his present mental 
capacity, commenting about his past behavior, his personal 
identity, and various activities.  There was no formal 
evidence of a gross thought disorder or psychotic content.  
The appellant's judgment appeared to be appropriate.  The 
examiner noted that there was no Axis I psychiatric disorder 
diagnosed.  The appellant was evaluated with residuals of 
schizotypal personality disorder (Axis II).  He was also 
evaluated with a Global Assessment of Functioning Scale score 
of 80.  It was noted that the appellant's functional capacity 
at that time was good.

In his assessment, the examiner indicated that a review of 
the claims folder demonstrated that while the appellant was 
previously evaluated with schizophrenia, this disorder was 
not shown on examination.  In that context, the examiner 
noted that prior examination medical reports documented 
cursory examinations and clinical findings, without providing 
a full description of the clinical symptoms upon which the 
diagnostic impression of schizophrenia was predicated.  The 
examiner noted that the appellant had not received any 
ongoing psychiatric treatment, nor had he taken antipsychotic 
medications for the past 40 years.  It was noted that 
examination was not significant for any symptoms of 
schizophrenia.  In light of these findings, it was the 
examiner's opinion that the appellant most likely exhibited a 
schizotypical-type personality disorder previously, which had 
gradually improved over the years.  Clinical findings on 
examination were noted to be negative for symptoms diagnostic 
of a psychiatric condition, but did reveal that the appellant 
continued to exhibit some mild rambling in his thinking 
processes.  Finally, the examiner noted that the appellant's 
comments concerning his daily functioning capabilities were 
suggestive that his psychiatric condition had only a mild 
impact on his ability to function.

Clinical records, dated from October 1993 to March 1996, were 
reviewed.  These records show that the appellant was seen in 
the psychiatric clinic in February 1996.  The appellant was 
described as pleasant and cooperative.  He reported no 
psychiatric symptoms.  It was noted that the appellant was 
attending state university, and expected to graduate in May 
1996.  The appellant reported that he planned to attend law 
school following graduation.  The examiner noted that the 
appellant was, at times, tangential and exhibited a slight 
hesitancy in expressing his thoughts verbally.  The appellant 
was scheduled for follow-up evaluation in six months.

A June 1995 private medical indicated that the appellant was 
evaluated for complaints of low back pain.  Radiographic 
evaluation of the lumbar spine revealed moderate degenerative 
changes.  The report indicates that the appellant underwent 
additional diagnostic studies of the spine later that month.  
These studies revealed further degenerative changes, which 
the examined evaluated to be consistent with status post 
laminectomy on the left side at S1, with a surrounding soft 
tissue scar.  The appellant was also noted to have facet 
osteoarthritis at L5-S1 on the left side.  The diagnostic 
impression was central stenosis at L3-4, and L4-5; lateral 
recess stenosis at L5; severe foraminal stenosis at L5-S1; 
and postoperative scarring on the left side at L5-S1.


Analysis

Service Connection for a Back Disability, to Include 
Residuals
of a Laminectomy

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

The threshold question is whether a claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  The law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, which is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. 78, 81 
(1990).

The three elements of a well-grounded claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and (3) a nexus between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In this case, the crucial 
inquiry pertains to nexus evidence.  Where the claim involves 
issues of medical fact, such as medical causation or medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).

In this case, the record on appeal does not contain a medical 
opinion that the claimed in service back condition resulted 
in residual pathology that is related to the appellant's 
current orthopedic impairment.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); see also Chelte v. Brown, 10 Vet. 
App. 268 (1997).   The appellant has insistently maintained 
that his current back disability had its onset during 
service, but acknowledges that he is unable to recall 
specific information concerning the disorder, to include 
information about surgical treatment he received.  In that 
regard, the appellant has indicated that medical personnel 
identified scarring on his low back as residual scarring of a 
laminectomy.  Service medical records are negative for any 
low back treatment during service.  Service records show that 
the appellant complained of pain between his shoulders during 
a December 1951 hospitalization; however, no diagnostic or 
clinical finding was noted.  Further, the appellant has been 
unable to provide any meaningful information concerning post 
service treatment he received for his back disability that 
would permit a search for medical records for review in 
conjunction with his claim.  

The Board has considered the available evidence of record, to 
include the appellant's statements, and recent radiographic 
reports in support of his claim.  As discussed above, when 
the determinative issue involves medical causation, lay 
persons are not competent to offer medical opinions.  There 
is no indication that the appellant has any medical expertise 
in this area, nor is it contended otherwise.  Accordingly, 
his statements regarding current diagnosis and medical 
causation are not deemed to be competent to establish a 
causal relationship between any current disorder involving 
the lumbosacral spine and his period of service.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   Moreover, there is no supporting 
evidence of record which demonstrates that degenerative 
impairment of the lumbar spine resulted from any incident of 
service.

The appellant has, therefore, failed to present competent 
medical evidence concerning the etiology of his current back 
condition.  Although he has speculated that his back disorder 
is related to his period of military service, there is no 
medical evidence which supports such a conclusion.  The Board 
cannot accept the appellant's own lay speculation on medical 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In that regard, the appellant's uncorroborated statements are 
not of sufficient probative weight nor are they competent 
medical evidence to establish a causal relationship between 
any incident of service and any subsequently diagnosed 
disorder of the spine.  The subsequently diagnosed 
degenerative pathology of the spine is not reasonably shown 
to be of service origin nor is it reasonably shown to be 
related to any incident which occurred during service.

Accordingly, the Board concludes that the appellant has not 
met his initial burden as defined by governing VA regulation, 
38 U.S.C.A. § 5107(a).  The appellant's claim for service 
connection for a back condition, to include residuals of a 
laminectomy is not well-grounded, because no clinical or 
other competent medical evidence demonstrates that the 
present disability is related to any incident of service.
 

Increased Evaluation for Schizophrenia

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Scheduled for Rating Disabilities, 38 C.F.R., Part 4, See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 C.F.R. § 1155.  Separate diagnostic codes 
identify the various disabilities.  It is essential, in 
evaluating a disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1.

Schizophrenia is rated under the portion of the VA Schedule 
for Rating Disabilities that pertains to mental disorders.  
Prior to November 7, 1996, schizophrenia was rated under 
4.132 (1996).  Effective November 7, 1996, the rating 
schedule for mental disorders was amended and redesignated as 
38 C.F.R. § 4.130.  61 Fed.Reg. 52700 (October 8, 1996).  The 
evaluation criteria have substantially changed in the new 
rating schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the fact that the 
appellant filed his claim before November 7, 1996, the Board 
will evaluate his psychiatric disability below in light of 
both the new and old criteria.

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The appellant's schizophrenia is rated as 30 percent 
disabling under Diagnostic Code 9205.

Under the old rating criteria in effect for mental disorders 
prior to November 1996, the rating criteria for psychotic 
disorders warranted a 30 percent evaluation for definite 
social and industrial impairment.  A 50 percent disability 
evaluation was assigned for considerable impairment of social 
and industrial adaptability.  A 70 percent disability 
evaluation was assigned when symptomatology was productive of 
severe impairment of social and industrial adaptability.  A 
100 percent disability evaluation was warranted when there 
were active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  38 C.F.R. Part 
4, Code 9205 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

Under the revised criteria for mental disorders, a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusion or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself 
or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for the names of close relatives, one's own 
occupation, or one's own name.

In this case, the appellant essentially contends that an 
increased evaluation is warranted for his psychiatric 
disorder.  He maintains that symptoms associated with his 
schizophrenia reflect a greater disability picture than 
currently assessed. 

Following a careful and considered review of the record, the 
Board finds that the appellant's symptomatology is not 
productive of more than definite social and industrial 
impairment.  Indeed, the evidence shows that the appellant 
presently suffers from minimal symptomatology associated with 
his service-connected disability.  In this regard, the 
evidence shows that on evaluation in September 1985, the 
appellant was evaluated with mild social and industrial 
impairment.  The appellant exhibited difficulty with rambling 
speech and thought patterns.  However, the examiner indicated 
that the appellant was without any obvious thought disorder.  
Examination was also negative for any findings of psychosis.  
On more recent evaluation in March 1996, the appellant did 
not reference any subjective psychiatric complaints.  
Notably, the appellant did not endorse any psychotic symptoms 
on examination.  On examination, the appellant was evaluated 
as cooperative and pleasant, and was neat in appearance.  
There was no evidence of hallucination, psychosis, or 
delusion on examination.  Moreover, the examiner noted that 
the appellant's history was significant for the absence of 
use of antipsychotic medication or need for ongoing 
psychiatric treatment for 40 years.  It was noted that the 
appellant lived independently, and was able to attend to his 
daily needs without difficulty.  The evidence reflects that 
the appellant maintained contact with his daughter, and has 
dated on some occasions although he has never married nor 
maintained a steady relationship. The appellant has described 
his participation in recreational activities such as golf, 
chess, and music. 

The record further discloses that the appellant is not 
presently employed, but worked regularly until his position 
was apparently terminated due to a labor dispute.  The 
appellant thereafter enrolled in adult education courses, and 
continued with college level courses.  He has nearly 
completed his course curriculum with an expected graduation, 
and planned pursuit of post-graduate study.  The appellant 
indicated that he is not impeded him in any respect, noting 
that his service-connected psychiatric disability does not 
interfere with his ability to function.  Significantly, the 
examiner indicated that a longitudinal review of the 
appellant's medical history was suggestive of a schizotypical 
type personality, which had improved over the years.  In this 
regard, it was particularly noted that the appellant had not 
required psychotropic medication nor therapeutic counseling 
in the past four decades.  The evidence of record shows that 
while the appellant's psychiatric condition is manifested by 
residual mild rambling in thought processes, as evidenced by 
the appellant's slight hesitancy in expressing his thoughts 
verbally, and the disjointed nature of his statements on such 
occasions, the appellant functional capacity is good.  
Further, VA examiner has indicated that the evidence 
demonstrates a sustained improvement in the appellant's 
psychiatric condition.  Overall, the evidence shows that the 
appellant's psychiatric symptomatology now results in only 
mild impairment.  Nevertheless, the 30 percent disability 
rating for schizophrenia is protected by virtue of the fact 
that this rating has remained in effect for 20 or more years, 
and may not be reduced absent a showing of fraud. 38 U.S.C.A. 
§ 110; 38 C.F.R. § 3.952 (1998). 

Finally, the Board notes that 38 C.F.R. § 4.16(c) was deleted 
from the rating schedule, also effective November 7, 1996, 
with the amendments for mental disorders.  Section 38 C.F.R. 
§ 4.16(c) would be used in the appellant's case, since his 
claim for an increased rating was filed before the regulatory 
change occurred. Under 38 C.F.R. § 4.16(c), the assignment of 
a 100 percent schedular rating is warranted in cases in which 
a veteran is rated 70 percent disabled due to a psychiatric 
disorder, the psychiatric disorder is the veteran's only 
compensable disability, and the psychiatric disorder is found 
to preclude him from securing or following a substantially 
gainful occupation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994) (discussing the applicability of 38 C.F.R. § 4.16(c)); 
see also Swan v. Derwinski, 1 Vet. App. 20 (1990).  However, 
the Board notes that while the appellant's schizophrenia is 
his only service-connected disability, this disorder is 
assigned a 30 percent evaluation.  Therefore, since the 
appellant's service-connected disability has not been 
evaluated as 70 percent disabling, 38 C.F.R. 
§ 4.16(c) in not for application.


ORDER

Service connection for a low back condition, including 
residuals of a laminectomy, is denied.

An increased evaluation for schziphrenia is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

